Title: John Barnes to Thomas Jefferson, 27 March 1812
From: Barnes, John
To: Jefferson, Thomas


          
                  Dear Sir, 
                  George Town 
                     27th March, 1812.
          
		  Your favor of the 15h Inst inclosing sundry Accots for payment—as well, Messr 
                  Gibson and Jeffersons Order, on Bank of Columbia for $200—recd 23d have been Applied—as follows viz—
          
            
              
            
		  To J Milligin 
                              Milligan
             for
         
              $65.
              12½
            
      
            
              
                           
		          R. Weightman
            
         
              6.
              25.
            
      
            
              
                           
		          J Barry
            
            
         
              70.
              50.
            
      
            
              
              paid
              141.
              87½
            
      
            
              
            
		          Mr 
                           Foxall promised to send me
              }
              55.
              46½
            
      
            
              
                           ⅌ Clerk, his Acct (not yet recd)
            
             
         
            
      
            
              
              would be
              197.
              34.
            
      
            
              
                           
		          
		          Mr 
                              Barry presented to me, Minute of his former a/c stated by yourself wherein you Credited for a diamond which he has promised to exl 
                              explain
             to you & I requested him (when so done)
            
             to call on me; for payment—
            
         
              8.
              80.
            
      
            
              
              
              $206.
              14.
               whole Amt
                        
            
            
              deducting Messr 
                           G & Js
             order
              200.
              
            
         
            
      
            
              will be placed to yr debit wth me—
              $6.
              14.
               if correct.
            
          
          no present hopes of succeeding in the purchase of a sett of exchange—on France.—
          
		  cannot you induce Mr 
                  Warden or some other friend—to procure for me a sett—to the Value of $1000 or 1100—which I shd be inabled to pay for, on accot of the good General! referring you to my late letters of the 13th and 16th Ulto—
          I am Dear Sir—most Respectfully—
          Your very Obedt servant
                  John Barnes.
        